Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are very blurred (e.g. figures 7-9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 1 of claim 15 contains a typographical error as it should depend from method claim 11.  Appropriate correction is required.
The Application has been examined as if it depended from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarthy et al US2016/0135708.

Regarding claims 1,11 and 20,Chakravarthy discloses a device (100 in fig.10A) comprising: one or more electrodes(112A)[See fig.10A][0075];  sensing circuitry configured to sense a cardiac signal via the one or more electrodes(112A)[0075,0078]; and processing circuitry(22 in fig 1) configured to: determine an R-wave of the cardiac 
Regarding claims 2 and 12, Chakravarthy discloses determining a QTc interval[0071,0073][QTc data in fig.9A].
Regarding claims 3 and 13,  Chakravarthy discloses  to determine the QTc interval by applying at least one of a Framingham formula, a Friderica formula, a Bazett formula, or other formula or technique to the QT interval[0032,0051,0064].
Regarding claims 4 and 14, Chakravarthy discloses determine whether a difference between the current RR interval and the previous RR interval is more than a predetermined time period or more than a predetermined number of samples; and 
based on the difference between the current RR interval and the previous RR interval being more than the predetermined time period or being more than a predetermined number of samples, determine the search window based on the current RR interval[0027,0056].
Regarding claims 5 and 15, Chakravarthy discloses determine whether a previous beat was noisy; and based on the previous beat being noisy, determine the search window based on the current RR interval[0029-0030,0046].
Regarding claims 6 and 16, Chakravarthy discloses determining the T-wave by determining a maximum median value of samples in the search window[0033].
Regarding claims 7 and 17,Chakravarthy discloses determining weight amplitudes of samples more heavily that are more likely to be located where the T-wave is located in the search window than samples that are less likely to be located where the T-wave is located based on previous QT intervals or previous QTc intervals[Abstract;[0004,0006,0025]].
Regarding claims 8 and 18, Chakravarthy discloses determining whether an amplitude of a sample in the search window is less than a threshold[0035]; and based on the amplitude of the sample being less than the threshold, determine that the sample is not the T-wave[0025].
Regarding claims 9 and 19, Chakravarthy discloses determine a confidence level of the T-wave based on one or more of a predetermined number of previous T-wave amplitudes, QT intervals, or QTc intervals[0004,073].
Regarding claim 10, Chakravarthy discloses determine a time or a count of which QT intervals or QTc intervals are longer than a predetermined threshold[0006,0035,0042]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaiami et al US2016/0342827 discloses  a calculator 130 may calculate the PQ interval, QRS width, QT interval, QTc interval P wave width, T wave width, and U wave width which are indexes related to the time of an electrocardiogram waveform. The QTc 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/R D/
Examiner
Art Unit 3792